Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146626                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 146626
                                                                    COA: 307102
                                                                    Cheboygan CC: 11-004309-FC
  CHAD JAMES GARRISON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 20, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the victims’ travel expenses were
  properly included in the amount of restitution that the defendant was ordered to pay. See
  MCL 780.766 and MCL 769.1a. The parties may file supplemental briefs within 42 days
  of the date of this order, but they should not submit mere restatements of their application
  papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2013                         _________________________________________
           s0430                                                               Clerk